DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 of the claim set received 10/17/2022 are pending.
Election/Restrictions
Applicant's election with traverse of the species of Fig. 8 in the reply filed on 10/17/2022 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden.  This is not found persuasive because the search including all species for all of the structures in each unique species is necessarily more expansive than it would be for a single species and would require search in additional classification areas or additional text searches. Additionally, the consideration of individual art to specific species amounts to a burden itself.  Claims 4-5, 7-8, and 13-14 are withdrawn by the applicant as directed towards non-elected species.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 11 is objected to because of the following informalities:  “wherein duct wall” of line 1 should be written, “wherein the duct wall”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 contains the trademark/trade name Nimonic 263 and Hasteloy 230.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe nickel-chromium cobalt alloy with molybdenum and nickel chromium tungsten molybdenum alloy and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 10-12, 15, 17-18, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kostka (US 2016/0186998).
Regarding Claim 1, Kostka discloses a gas turbine combustion duct, comprising: 
a duct body (Fig. 3, ‘60’) having an upstream end (left in the figure) and a downstream end, the duct body including a duct wall 60 defining a plenum 66 for routing a flow of combustion products from upstream in a combustor 56 through the gas turbine combustion duct 60 downstream to a turbine section 28 of a gas turbine, the duct wall 60 having an inward-facing surface (bottom/inner face of 72,74 as shown in Fig. 7) adjacent to the plenum 66, an outward-facing surface (outer/top face of 68,70 as shown in Fig. 7) opposite the inward-facing surface, and a duct wall thickness between the inward-facing surface and the outward-facing surface; and 
a fluid intake hole 116A extending from the outward-facing surface to the inward- facing surface through the duct wall thickness for receiving a fluid flow from outside the plenum into the plenum (see Fig. 7), the fluid intake hole 116A being laterally circumscribed about its entire periphery between the outward-facing surface and the inward-facing surface by a lateral-facing surface (see Fig. 7), wherein: 
the lateral-facing surface includes a curved surface portion 142 (Fig. 7) along a shortest path (the path along 142 shown in Fig. 7) from the inward-facing surface (bottom/inner face of 72,74 as shown in Fig. 7) to the outward-facing surface (outer/top face of 68,70 as shown in Fig. 7); 
the lateral-facing surface (along 142, shown in Fig. 7) is free of angled surface transitions along the shortest path between the inward-facing surface and the outward- facing surface (see Fig. 7); and 
the fluid intake hole 116A is wider at the outward-facing surface than at the inward-facing surface (see Fig. 7).
Regarding Claim 2, Kostka discloses wherein the gas turbine combustion duct 60 is selected from the group consisting of a transition piece, a combustion liner, and a unibody combustor (combustion liner as shown in Fig. 3).
Regarding Claim 3, Kostka discloses wherein the fluid intake hole 116A is either a dilution hole or a mixing hole (the hole provides air into the combustion chamber, a flow which provides the function of both diluting flow within the combustion chamber and mixing air with that inside the combustion chamber).
Regarding Claim 6, Kostka discloses wherein the lateral-facing surface 142 is disposed within 2 degrees of perpendicular from the inward-facing surface (bottom/inner face of 72,74 as shown in Fig. 7) adjacent to a joint between the inward-facing surface and the lateral-facing surface (see Fig. 7, the surface 142 and the inner surface of 72/74 where the two surfaces meet appear to be perpendicular and one of ordinary skill in reproducing the invention disclosed by Kostka would form the defined joint such that the surfaces are perpendicular).
Regarding Claim 10, Kostka discloses wherein the lateral-facing surface (the path along 142 shown in Fig. 7) curves along the entirety of the shortest path from the inward-facing surface (bottom/inner face of 72,74 as shown in Fig. 7) to the outward-facing surface (outer/top face of 68,70 as shown in Fig. 7).
Regarding Claims 1 and 11 (using an alternate interpretation to that applied in the rejections above), Kostka discloses a gas turbine combustion duct, comprising: 
a duct body (Fig. 3, ‘60’) having an upstream end (left in the figure) and a downstream end, the duct body including a duct wall (see Fig. 7, elements 72,74 and 140) defining a plenum 66 for routing a flow of combustion products from upstream in a combustor 56 through the gas turbine combustion duct downstream to a turbine section 28 of a gas turbine, the duct wall 72,74+140 having an inward-facing surface (bottom/inner surface of 72,74+140 as shown in Fig. 7; see annotation of the figure below) adjacent to the plenum 66, an outward-facing surface (outer/top surface of 72,74+140 as shown in Fig. 7; see annotation of the figure below) opposite the inward-facing surface, and a duct wall thickness between the inward-facing surface and the outward-facing surface; and 

    PNG
    media_image1.png
    625
    915
    media_image1.png
    Greyscale

a fluid intake hole 116A extending from the outward-facing surface to the inward- facing surface through the duct wall thickness for receiving a fluid flow from outside the plenum into the plenum (see Fig. 7), the fluid intake hole 116A being laterally circumscribed about its entire periphery between the outward-facing surface and the inward-facing surface by a lateral-facing surface (see Fig. 7), wherein: 
the lateral-facing surface includes a curved surface portion 142 (Fig. 7) along a shortest path (the path along 142 shown in Fig. 7) from the inward-facing surface (bottom/inner surface of 72,74+140 as shown in Fig. 7) to the outward-facing surface (outer/top surface of 72,74+140 as shown in Fig. 7); 
the lateral-facing surface (along 142, shown in Fig. 7) is free of angled surface transitions along the shortest path between the inward-facing surface and the outward- facing surface (see Fig. 7); and 
the fluid intake hole 116A is wider at the outward-facing surface than at the inward-facing surface (see Fig. 7);
wherein the duct wall 72,74+140 includes a boss portion 140: the boss portion being immediately adjacent to and surrounding the fluid intake hole 116A (see annotation of Fig. 7 above); 
the boss portion 140 including the lateral-facing surface 142 and being disposed between the fluid intake hole 116A and a sheet portion of the duct wall, the sheet portion constituting a majority of the duct wall (see annotation of Fig. 7 above); 
the boss portion 140 including a transition from the lateral-facing surface 142 to the outward-facing surface at a zenith of the boss portion having a maximum thickness of the duct wall in the boss portion (see annotation of Fig. 7 above); and 
the duct wall thickness at the boss portion 140 being greater than the duct wall thickness at the sheet portion (see annotation of Fig. 7 above).
Regarding Claim 12, Kostka discloses wherein the zenith (as indicated in the annotation of Fig. 7 above) of the boss portion is a flat outward-facing surface (see annotation).
Regarding Claim 15, Kostka discloses wherein the boss portion 140 and the sheet portion (the portion of 72,74 as indicated in the annotation above) are a continuous and unitary structure free of joints between the boss portion and the sheet portion (see Fig. 7).
Regarding Claim 17, Kostka discloses wherein the boss portion 140 is mechanically attached to the sheet portion (see the defined portions and their mechanical attachment in the annotation of Fig. 7 above).
Regarding Claim 18, Kostka discloses wherein the maximum thickness of the duct wall in the boss portion 140 is at least 150% of the duct wall thickness at the sheet portion (see the relative thickness in the annotation of Fig. 7 above; Fig. 7 shows the ratio at about 300% or well within the claimed range, one of ordinary skill in the art reproducing the invention disclosed by Kostka would make the ratio above 150%).
Regarding Claim 20, Kostka discloses wherein the boss portion 140 at the inward-facing surface (as indicated in the annotation of Fig. 7 above) of the duct wall 72,74+140 is flush with the inward-facing surface of the sheet portion of the duct wall such that the plenum (combustion chamber 66 as shown in Fig. 3) is free of intrusion of the boss portion 140 into the plenum 66 (as shown in Fig. 7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kostka (US 2016/0186998) in view of Chen (US 2010/0293957).
Regarding Claim 9, Kostka discloses the claimed invention as discussed above.  Kostka does not explicitly disclose wherein the outward-facing and the lateral-facing surface meet at a radiused joint.
Chen discloses in Fig. 10 a substantially similar dilution/fluid-intake hole 70 to that disclosed by Kostka.  Chen teaches wherein the outward-facing surface (outer surface of 78) and the lateral-facing surface 91 meet at a joint 102 (as shown in Fig. 10) and wherein the joint is a radiused joint 104 (see Fig. 11, read para. 0045).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Kostka so that the claimed joint is a radiused joint as taught by Chen in order to improve fluid dynamics and reduce boundary layer separating with respect to the flow through the fluid-intake hole (Chen para. 0045).
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kostka (US 2016/0186998) in view of Erbas-Sen (US 2016/0025342).
Regarding Claims 16 and 17, Kostka discloses the claimed invention as discussed above.  Kostka does not explicitly disclose wherein the boss portion is attached to the sheet portion with a weld joint.
Erbas-Sen discloses in Fig. 7 a boss portion (at 132 of Fig. 7, element 120 of Figs. 5-6) and a sheet portion 72B,74B.  Erbas-Sen teaches that the boss portion 120 is attached to the sheet portion 72,74 with a weld joint (read para. 0066).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Kostka so that the boss portion is attached to the sheet portion at a weld joint as taught by Erbas-Sen for the purposes of aftermarket service or repair (Erbas-Sen para. 0066).  Within this combination the weld joint mechanically attaches the boss portion to the sheet portion.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kostka (US 2016/0186998) in view of Erbas-Sen (US 2016/0025342) and in further view of Quach (US 2018/0283695), Narcus (US 2012/0247111), and Cramer (US 2016/0209035).
Regarding Claim 19, Kostka and Erbas-Sen teaches the claimed invention as discussed above with respect to claim 16 wherein the boss portion and sheet portion are two distinct pieces attached with a weld joint.  Kostka in view of Erbas-Sen does not teach wherein the sheet portion is formed of NIMONIC 263 and the boss portion is formed of HASTELOY 230.
Quach discloses in Figs. 3A and 3B, a boss portion 70 and a sheet portion 62 of a gas turbine combustion duct (see Figs. 1-2).  Quach teaches forming the boss portion 70 and sheet portion 62 wherein the two portions are formed of different materials (read para. 0038).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Kostka further so that the boss portion and sheet portion are formed of different materials as taught by Quach in order allow for more efficient engine operation, increased durability, higher temperature operation, and prevention of thermal and mechanical failure (Quach paras. 0038 and 0042).
Narcus discloses a sheet portion 41 of a combustor duct body (Fig. 2).  Narcus teaches the sheet portion 41 is formed of NIMONIC 263 (para. 0015).
Cramer discloses in Fig. 6, a boss portion 362 and sheet portion 319 of a combustor duct body.  Cramer teaches the boss portion 362 is formed of HASTELOY 230 (alloy 230 as discussed in para. 0078; alloy 230 has the same composition of the “HASTELOY 230” described in the instant application’ para. 0060).
It would have been obvious to one of ordinary skill in the art at the time of filing to have formed the sheet portion of NIMONIC 263 and the boss portion of HASTELOY 230 as taught by Narcus and Cramer because the selection of a known material (NIMONIC and HASTELOY) based on its art recognized suitability for its intended use (sheet portions/combustor liners and boss portions/dilution hole grommets).  See MPEP 2144.07.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached Notice of References Cited.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE D FORD whose telephone number is (571)272-8140.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.D.F/	/GERALD L SUNG/                                                       Primary Examiner, Art Unit 3741                                                                                                                                                 Examiner, Art Unit 3741